Waiiju, J.
If Zebulon Lines, at the time of the annexation -of a part of the town of Oxford to Bethany, had his. settlement in that part, his settlement would continue in it; and consequently, he would be transferred with it to Bethany Simsbury v. Hartford, 14 Conn. Rep. 192. Vernon v. East-Hartford, 3 Conn. Rep. 475.
The effect, so far as his settlement is concerned, will be precisely the same, whether he was then actually residing on the territory annexed to Bethany, or in some other place. Simsbury v. Hartford. Mansfield, v. Granby, 1 Root, 179. His residence, therefore, in the poor-house of Oxford, had no effect whatever upon his settlement, and did not prevent his acquiring a settlement in Bethany, in the same manner as any other person living upon the territory annexed to that town.
Marietta Lines, the pauper, upon her marriage with Zebu-Ion Lines, acquired his settlement; and consequently, became settled with him in the town of Bethany. Danbury v. New Haven, 5 Conn. Rep. 584. Hebron v. Colchester, 5 Day, 169.
These are principles familiar and well settled in this state.
According to the facts, as claimed by the town of Oxford, it is very clear, that the pauper, when the supplies were furnished, belonged to Bethany; and that town was liable for her support, unless there be something in the act of the General Assembly, which prevents the operation of the rules of the common law, as recognized in this state.
The principal clause relied upon, as favouring such a construction, is that which provides, that Bethany shall support such part of the actual paupers of the town of Oxford as the list of the territory set off to Bethany, bears to the whole list of Oxford. The object of that provision evidently was, to divide the expense of supporting those who were then paupers according to the lists of the two parts of Oxford,— but not to destroy or change their settlement. The legislature, we think, could not have intended to authorise the parties to make a change in the settlement of any person, at their pleasure. To justify such a construction, the language ought to be more plain and explicit. The parties might agree, that one portion of the paupers should be supported by one town) and the remainder by the other town. This arrangement would *253affect the liability of the parties, — but not the settlement of the paupers.
Suppose a family, at the time of the division of Oxford, were residing in a part remote from Bethany, and, by reason of sickness, requiring aid from the town; — ’Would that circumstance destroy the settlement of the family, and justify a removal to Bethany, after they had recovered from their sickness, and ceased to require aid ? Again, suppose they were actually residing in the territory annexed to Bethany;— would the circumstance of their needing assistance, when it was so annexed, justify a removal to another place 1 Such, we think, could not have been the design of the legislature.
But even if the parties possessed the power of changing the settlement of paupers, it has not been done, in this case. Lines, the husband of the pauper, by an agreement of the parties, was taken by Bethany, and was to be supported by that town in which he had his settlement.
This construction of the act appears to be in conformity with the provisions in the last clause. It is there declared, that persons having in any manner acquired a settlement in the territory annexed to Bethany, and thereafter becoming poor, should be supported by that town, whether then residing in that territory or elsewhere.
The legislature could not have intended to make a distinction between the settlement of such persons as were then poor, and such as might thereafter become such: nor that all those who were then poor, should have their settlement in Oxford, even if their settlement was in the part annexed to Bethany. In our opinion, the provisions of the act are in conformity with those of our common law relating to the settlement of inhabitants upon the division of towns.
The testimony, therefore, offered by the defendants in the court below, was improperly rejected by the court; and consequently, there is error in the proceedings of the county court.
In this opinion the other Judges concurred, excepting Church, J., who was not present when the case was argued.
Judgment reversed.